Citation Nr: 1534920	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disability (originally claimed as bronchial asthma and bronchitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 18, 1974 to January 30, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That rating decision denied entitlement to service connection for bronchial asthma and bronchitis for failure to submit new and material evidence.  The RO also denied service connection for chronic obstructive pulmonary disease (COPD) and emphysema.  

The Board previously remanded this matter in August 2013, after determining that new and material evidence had been submitted to reopen a previously denied claim for a lung disability, originally claimed as bronchial asthma and bronchitis.  In a December 2013 decision, the Board denied entitlement to service connection for a lung disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a March 2015 Memorandum Decision by the Court vacating the December 2013 decision and Remanding this matter to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2015 Memorandum Decision, the Board finds that this matter must be remanded for an addendum medical opinion, or if deemed necessary by the examiner, a new examination.  As noted in the Secretary's  December 2014 Brief of the Appellee, the Board's December 2013 decision relied heavily on an October 2013 VA examination and opinion.  In that examination report, the examiner stated that the Veteran had outgrown his childhood asthma, yet simultaneously reported that the Veteran had a current diagnosis of asthma.  The Board ultimately denied the Veteran's service connection claim, in part, because the Veteran did not have a current diagnosis of asthma.  As the Secretary's Brief and the Court's Memorandum Decision have stated, remand is necessary in order to clarify whether the Veteran has a current diagnosis of asthma, or if his asthma is completely asymptomatic and thus not a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2013 VA examiner for an opinion as to the etiology of the Veteran's claimed lung condition(s).  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion. 

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a diagnosis of any current lung disability.  In doing so, the examiner should clarify whether the Veteran has a current diagnosis of asthma, has had a current diagnosis of asthma during the appellate period (August 2007 to present), or if he does not currently have asthma.  The examiner should reconcile his/her diagnostic findings with any conflicting medical evidence of record.

The examiner should provide a medical opinion on the etiology of any currently diagnosed lung disability.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed lung disability is causally or etiologically related to the Veteran's period of active service.  

The rationale for all opinions expressed must also be provided.  The examiner should address any relevant medical or lay evidence.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

2.  After the requested records review and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand. If the reports are deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




